DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9-10 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ran et al. US 20200239031.
Regarding claim 1, Ran et al. disclose A method comprising: obtaining, by a roadside computing (RSC) system associated with a roadway, a position of a connected road user provided in a message from the connected road user, wherein the connected (Ran et al. US 20200239031 abstract; paragraph [0002]; [0008]-[0011]; [0016]; [0022]; [0024]-[0027]; [0044]; [0065]; [0086]; [0095]; [0099]-[0103]; figures 1-7; In some embodiments, the limited function RSU 502 coordinates with the signal controller 507 to pre-identify conflict points at an intersection. When a first vehicle 503 and a second vehicle 504 approach the intersection with critical movements, the RSU 502 communicates with those vehicles (e.g., by wireless communication 501) and provides the vehicles with information and control instructions to guide the vehicles through the intersection safely and efficiently (par. 95). In some embodiments, the technology provides methods and systems to manage traffic (e.g., mixed traffic) and control vehicles at a stop sign or yield sign intersection. In some embodiments, the technology provides methods comprising collecting information (e.g., by CAVH sensors (e.g., by RSU sensors and/or by vehicle sensors)) at a stop sign or yield sign intersection (e.g., by RSU near the stop sign or yield sign)……. In some embodiments, technology for control and/or distribution of information relating to a stop sign or yield sign intersection comprises sending control messages to vehicles configured to follow automation orders (e.g., vehicles comprising an OBU). In some embodiments, other vehicles with V2I capabilities receive relevant traffic information and/or driving instructions (par. 102).); identifying, by the RSC system, at least one road user based on sensor data from one or more roadside sensors, wherein the at least one road user includes the connected road user; determining, by the RSC system, a position of the at (Ran et al. US 20200239031 abstract; paragraph [0002]; [0008]-[0011]; [0016]; [0022]-[0027]; [0040]- [0044]; [0065]; [0086]; [0093]-[0095]; [0099]-[0103]; figures 1-7; Features of the technology shown in FIG. 1 include, e.g., 101: Traffic Control Center/Traffic Operation Center (TCC/TOC), which collects data from Traffic Control Units (TCUs) 102. Based on the data, the TCC/TOC provides a macroscopic control computation and/or instruction (e.g., route choice) and sends information and/or control instructions to the TCU. The TCU 102 aggregates and integrates information collected by one or more Roadside Units (RSU) 103 and sends the fused data to TCC/TOC. TCU also receives control instructions from TCC/TOC. TCU generates a mesoscopic control strategy (e.g., vehicular platooning) based on the information and/or control instructions received from the TCC/TOC. TCU sends the strategy to RSU. One or more RSU 103 receives data from connected vehicles, detects traffic conditions, and/or sends targeted instructions to vehicles. RSU receives control strategies from TCU and sends instructions to local vehicles based on the strategy. FIG. 1 shows an embodiment of a CAVH system comprising roads that have critical points: e.g., Stop Sign Critical Point 104, which is a location or region identified as having a stop sign, e.g., at a crossing; Traffic Signal Critical Point 105, which is a location or region identified as having a traffic signal, e.g., at a crossing; Traffic Oscillation Critical Point 106, which is a location or region identified as having significant traffic oscillations (e.g., variation in amount of traffic as a function of time); and Traffic Capacity Critical Point 107, which is a location or region identified as having a high average traffic capacity (par. 40).); determining, by the RSC system, a predicted trajectory of the road user based on the tracked position of the road user and a trajectory prediction model; and transmitting, by the RSC system, information related to the predicted trajectory to the computing device associated with the connected road user (Ran et al. US 20200239031 abstract; paragraph [0002]; [0008]-[0011]; [0016]; [0022]-[0027]; [0040]- [0044]; [0046]; [0065]; [0086]; [0093]-[0095]; [0097]; [0099]-[0103]; figures 1-7; In some embodiments, methods comprising predicting and managing transportation behavior comprise predicting, e.g., individual human-driven vehicular trajectory; mixed platoon trajectory; vehicular route choice; traffic flow over transportation segment; pedestrian behavior; general traffic environment; vehicle traffic composition; and/or vehicle and infrastructure communication connection. In some embodiments, predicting and managing transportation behavior comprises predicting based on information collected by and/or communicated from a partially instrumented RSU, vehicle to vehicle communication, and/or the cloud. In some embodiments, general traffic environment comprises data describing weather, traffic conditions, traffic hazards, time, and/or location. In some embodiments, methods comprise integrating real-time sensor data, interpolated data, and predicted transportation behavior to provide partial or full CAVH functionality (par. 24).  As shown in FIG. 7, in some embodiments, the technology provides systems and methods for managing traffic at a roundabout. Vehicle trajectories of vehicles in the roundabout, approaching the roundabout, and exiting the roundabout (e.g., vehicles 702 and 703) potentially cause conflict points in the roundabout. One or more RSUs 704 are positioned near conflict points of a roundabout. The RSUs 704 identify and sense the areas near the conflict point. Then, the RSU sends information about the conflicted areas to the nearby connected vehicles (e.g., by wireless communication 701) and helps those connected vehicles travel through the roundabout (par. 97).  In some embodiments, the technology provides methods comprising predicting and/or managing transportation behavior (e.g., predicting traffic patterns and vehicle trajectories), making decisions on traffic management and vehicle control strategies and instructions, and choosing algorithms and models for prediction and making decisions at a roundabout (par. 103). According to the cited passages and figures above, the RSU communicated with the nearby connected vehicles regarding the information about the conflicted area of the roundabout as show in the figure 7. The RSU helps those nearby connected vehicle travel through the roundabout corresponding to the predict trajectory as show in the figure 7.).  
Regarding claim 2, Ran et al. disclose the method of Claim 1 further comprising obtaining, by the RSC system, supplemental information, wherein the supplemental information provides travel characteristics of the roadway, and the predicted trajectory is further determined based on the supplemental information (Ran et al. US 20200239031 abstract; paragraph [0002]; [0008]-[0011]; [0016]; [0022]-[0027]; [0040]- [0044]; [0046]; [0065]; [0074]; [0086]; [0093]-[0095]; [0097]; [0099]-[0103]; figures 1-7; In some embodiments, methods comprise sensing and communicating traffic environment data for an area, said traffic environment data describing vehicles; pedestrians; road geometry, road design information, and road pavement conditions; traffic control infrastructure; traffic control devices; and/or animals. In some embodiments, traffic control infrastructure comprises safety barriers and/or road markings (par. 23).  In some embodiments, general traffic environment comprises data describing weather, traffic conditions, traffic hazards, time, and/or location. In some embodiments, methods comprise integrating real-time sensor data, interpolated data, and predicted transportation behavior to provide partial or full CAVH functionality (par. 24). In some embodiments, the RSU network comprises an RSU and/or an RSU subsystem. In some embodiments, an RSU comprises one or more of: a sensing module configured to measure characteristics of the driving environment; a communication module configured to communicate with vehicles, TCUs, and the cloud (par. 74).).  
Regarding claim 3, Ran et al. disclose the method of Claim 2 further comprising assessing, by the RSC system, travel risk of the road user based on the predicted trajectory, the supplemental information, or a combination thereof (Ran et al. US 20200239031 abstract; paragraph [0002]; [0008]-[0011]; [0016]; [0018]; [0022]-[0027]; [0029]-[0030]; [0040]- [0044]; [0046]; [0065]; [0074]; [0086]-[0087]; [0093]-[0095]; [0097]; [0099]-[0103]; figures 1-7; n some embodiments, safety infrastructure and software comprises, e.g., proactive methods based on incident prediction and risk index estimation that are used before a traffic incident occurs; active methods based on rapid incident detection that are used to identify imminent incidents and are deployed before harms occur; and/or passive methods to alleviate harms and losses after an incident occurs (par. 30). In some embodiments, the traffic data comprises vehicle density, vehicle velocity, and/or vehicle trajectory. In some embodiments, the traffic data is provided by the vehicle operations and control system and/or other share mobility systems. In some embodiments, traffic incidents comprise extreme conditions, major accident, and/or a natural disaster. In some embodiments, a critical point is identified at the location of a traffic incident (par. 87).).  
Regarding claim 9, Ran et al. disclose the method of Claim 1, wherein the roadside sensor includes a multidimensional camera, a multidimensional scanner, a radar, an infrared sensor, a LIDAR, or a combination thereof (Ran et al. US 20200239031 abstract; paragraph [0002]; [0008]-[0011]; [0016]; [0018]; [0022]-[0027]; [0029]-[0030]; [0040]- [0044]; [0046]; [0061]; [0065]; [0074]-[0075]; [0086]; [0093]-[0095]; [0097]; [0099]-[0103]; figures 1-7; In some embodiments, a sensing module comprises a radar based sensor. In some embodiments, a sensing module comprises a vision based sensor. In some embodiments, a sensing module comprises a radar based sensor and a vision based sensor and wherein said vision based sensor and said radar based sensor are configured to sense the driving environment and vehicle attribute data. In some embodiments, the radar based sensor is a LIDAR, microwave radar, ultrasonic radar, or millimeter radar. In some embodiments, the vision based sensor is a camera, infrared camera, or thermal camera (par. 75).).  
Regarding claim 10, Ran et al. disclose the method of Claim 1, wherein a plurality of the road users are identified and the predicted trajectory is determined for each of the plurality of the road users (Ran et al. US 20200239031 abstract; paragraph [0002]; [0008]-[0011]; [0016]; [0022]-[0027]; [0040]- [0044]; [0046]; [0065]; [0086]; [0093]-[0095]; [0097]; [0099]-[0103]; figures 1-7; In some embodiments, methods comprising predicting and managing transportation behavior comprise predicting, e.g., individual human-driven vehicular trajectory; mixed platoon trajectory; vehicular route choice; traffic flow over transportation segment; pedestrian behavior; general traffic environment; vehicle traffic composition; and/or vehicle and infrastructure communication connection. In some embodiments, predicting and managing transportation behavior comprises predicting based on information collected by and/or communicated from a partially instrumented RSU, vehicle to vehicle communication, and/or the cloud. In some embodiments, general traffic environment comprises data describing weather, traffic conditions, traffic hazards, time, and/or location. In some embodiments, methods comprise integrating real-time sensor data, interpolated data, and predicted transportation behavior to provide partial or full CAVH functionality (par. 24).  As shown in FIG. 7, in some embodiments, the technology provides systems and methods for managing traffic at a roundabout. Vehicle trajectories of vehicles in the roundabout, approaching the roundabout, and exiting the roundabout (e.g., vehicles 702 and 703) potentially cause conflict points in the roundabout. One or more RSUs 704 are positioned near conflict points of a roundabout. The RSUs 704 identify and sense the areas near the conflict point. Then, the RSU sends information about the conflicted areas to the nearby connected vehicles (e.g., by wireless communication 701) and helps those connected vehicles travel through the roundabout (par. 97).  In some embodiments, the technology provides methods comprising predicting and/or managing transportation behavior (e.g., predicting traffic patterns and vehicle trajectories), making decisions on traffic management and vehicle control strategies and instructions, and choosing algorithms and models for prediction and making decisions at a roundabout (par. 103). According to the cited passages and figures above, the RSU communicated with the nearby connected vehicles regarding the information about the conflicted area of the roundabout as show in the figure 7. The RSU helps those nearby connected vehicle travel through the roundabout corresponding to the predict trajectory as show in the figure 7.  Figure 7 also show plurality of vehicle and each vehicle trajectory indicated by an arrow.).  
Regarding claim 19, Ran et al. disclose A method comprising: obtaining, by a roadside computing (RSC) system associated with a roadway, a position of a connected road user provided in a message from the connected road user, wherein the connected road user is communicatively coupled to the RSC system via a computing device associated with the connected road user (Ran et al. US 20200239031 abstract; paragraph [0002]; [0008]-[0011]; [0016]; [0022]; [0024]-[0027]; [0044]; [0065]; [0086]; [0095]; [0099]-[0103]; figures 1-7; In some embodiments, the limited function RSU 502 coordinates with the signal controller 507 to pre-identify conflict points at an intersection. When a first vehicle 503 and a second vehicle 504 approach the intersection with critical movements, the RSU 502 communicates with those vehicles (e.g., by wireless communication 501) and provides the vehicles with information and control instructions to guide the vehicles through the intersection safely and efficiently (par. 95). In some embodiments, the technology provides methods and systems to manage traffic (e.g., mixed traffic) and control vehicles at a stop sign or yield sign intersection. In some embodiments, the technology provides methods comprising collecting information (e.g., by CAVH sensors (e.g., by RSU sensors and/or by vehicle sensors)) at a stop sign or yield sign intersection (e.g., by RSU near the stop sign or yield sign)……. In some embodiments, technology for control and/or distribution of information relating to a stop sign or yield sign intersection comprises sending control messages to vehicles configured to follow automation orders (e.g., vehicles comprising an OBU). In some embodiments, other vehicles with V2I capabilities receive relevant traffic information and/or driving instructions (par. 102).); identifying, by the RSC system, at least one road user of the roadway based on sensor data from one or more roadside sensors; determining, by the RSC system, position of the at least one road user (Ran et al. US 20200239031 abstract; paragraph [0002]; [0008]-[0011]; [0016]; [0022]-[0027]; [0040]- [0044]; [0065]; [0086]; [0093]-[0095]; [0099]-[0103]; figures 1-7; Features of the technology shown in FIG. 1 include, e.g., 101: Traffic Control Center/Traffic Operation Center (TCC/TOC), which collects data from Traffic Control Units (TCUs) 102. Based on the data, the TCC/TOC provides a macroscopic control computation and/or instruction (e.g., route choice) and sends information and/or control instructions to the TCU. The TCU 102 aggregates and integrates information collected by one or more Roadside Units (RSU) 103 and sends the fused data to TCC/TOC. TCU also receives control instructions from TCC/TOC. TCU generates a mesoscopic control strategy (e.g., vehicular platooning) based on the information and/or control instructions received from the TCC/TOC. TCU sends the strategy to RSU. One or more RSU 103 receives data from connected vehicles, detects traffic conditions, and/or sends targeted instructions to vehicles. RSU receives control strategies from TCU and sends instructions to local vehicles based on the strategy. FIG. 1 shows an embodiment of a CAVH system comprising roads that have critical points: e.g., Stop Sign Critical Point 104, which is a location or region identified as having a stop sign, e.g., at a crossing; Traffic Signal Critical Point 105, which is a location or region identified as having a traffic signal, e.g., at a crossing; Traffic Oscillation Critical Point 106, which is a location or region identified as having significant traffic oscillations (e.g., variation in amount of traffic as a function of time); and Traffic Capacity Critical Point 107, which is a location or region identified as having a high average traffic capacity (par. 40).); obtaining, by the RSC system, supplemental information that provides travel characteristics of the roadway, wherein the supplemental information includes weather characteristics, real-time traffic information, status of a traffic management device, road characteristics, or a combination thereof (Ran et al. US 20200239031 abstract; paragraph [0002]; [0008]-[0011]; [0016]; [0022]-[0027]; [0040]- [0044]; [0046]; [0065]; [0074]; [0086]; [0093]-[0095]; [0097]; [0099]-[0103]; figures 1-7; In some embodiments, methods comprise sensing and communicating traffic environment data for an area, said traffic environment data describing vehicles; pedestrians; road geometry, road design information, and road pavement conditions; traffic control infrastructure; traffic control devices; and/or animals. In some embodiments, traffic control infrastructure comprises safety barriers and/or road markings (par. 23).  In some embodiments, general traffic environment comprises data describing weather, traffic conditions, traffic hazards, time, and/or location. In some embodiments, methods comprise integrating real-time sensor data, interpolated data, and predicted transportation behavior to provide partial or full CAVH functionality (par. 24). In some embodiments, the RSU network comprises an RSU and/or an RSU subsystem. In some embodiments, an RSU comprises one or more of: a sensing module configured to measure characteristics of the driving environment; a communication module configured to communicate with vehicles, TCUs, and the cloud (par. 74).); tracking, by a RSC system, a plurality of positions of the road user traveling the roadway; determining, by the RSC system, a predicted trajectory of the road user based on a trajectory prediction model, the tracked position of the road user, and the supplemental information (Ran et al. US 20200239031 abstract; paragraph [0002]; [0008]-[0011]; [0016]; [0022]-[0027]; [0040]- [0044]; [0046]; [0065]; [0086]; [0093]-[0095]; [0097]; [0099]-[0103]; figures 1-7; In some embodiments, methods comprising predicting and managing transportation behavior comprise predicting, e.g., individual human-driven vehicular trajectory; mixed platoon trajectory; vehicular route choice; traffic flow over transportation segment; pedestrian behavior; general traffic environment; vehicle traffic composition; and/or vehicle and infrastructure communication connection. In some embodiments, predicting and managing transportation behavior comprises predicting based on information collected by and/or communicated from a partially instrumented RSU, vehicle to vehicle communication, and/or the cloud. In some embodiments, general traffic environment comprises data describing weather, traffic conditions, traffic hazards, time, and/or location. In some embodiments, methods comprise integrating real-time sensor data, interpolated data, and predicted transportation behavior to provide partial or full CAVH functionality (par. 24).  As shown in FIG. 7, in some embodiments, the technology provides systems and methods for managing traffic at a roundabout. Vehicle trajectories of vehicles in the roundabout, approaching the roundabout, and exiting the roundabout (e.g., vehicles 702 and 703) potentially cause conflict points in the roundabout. One or more RSUs 704 are positioned near conflict points of a roundabout. The RSUs 704 identify and sense the areas near the conflict point. Then, the RSU sends information about the conflicted areas to the nearby connected vehicles (e.g., by wireless communication 701) and helps those connected vehicles travel through the roundabout (par. 97).  In some embodiments, the technology provides methods comprising predicting and/or managing transportation behavior (e.g., predicting traffic patterns and vehicle trajectories), making decisions on traffic management and vehicle control strategies and instructions, and choosing algorithms and models for prediction and making decisions at a roundabout (par. 103). According to the cited passages and figures above, the RSU communicated with the nearby connected vehicles regarding the information about the conflicted area of the roundabout as show in the figure 7. The RSU helps those nearby connected vehicle travel through the roundabout corresponding to the predict trajectory as show in the figure 7.);30Attorney Docket No.: 0324-000028/USClient Docket No.: DIAM-002767 (Ran et al. US 20200239031 abstract; paragraph [0002]; [0008]-[0011]; [0016]; [0018]; [0022]-[0027]; [0029]-[0030]; [0040]- [0044]; [0046]; [0065]; [0074]; [0086]; [0093]-[0095]; [0097]; [0099]-[0103]; figures 1-7; n some embodiments, safety infrastructure and software comprises, e.g., proactive methods based on incident prediction and risk index estimation that are used before a traffic incident occurs; active methods based on rapid incident detection that are used to identify imminent incidents and are deployed before harms occur; and/or passive methods to alleviate harms and losses after an incident occurs (par. 30).); and transmitting, by the RSC system, information related to the predicted trajectory to a computing device associated with a connected road user, wherein the at least one road user includes the connected road user, wherein the connected road user is communicatively coupled to the RSC system (Ran et al. US 20200239031 abstract; paragraph [0002]; [0008]-[0011]; [0016]; [0022]-[0027]; [0040]- [0044]; [0046]; [0065]; [0086]; [0093]-[0095]; [0097]; [0099]-[0103]; figures 1-7; In some embodiments, methods comprising predicting and managing transportation behavior comprise predicting, e.g., individual human-driven vehicular trajectory; mixed platoon trajectory; vehicular route choice; traffic flow over transportation segment; pedestrian behavior; general traffic environment; vehicle traffic composition; and/or vehicle and infrastructure communication connection. In some embodiments, predicting and managing transportation behavior comprises predicting based on information collected by and/or communicated from a partially instrumented RSU, vehicle to vehicle communication, and/or the cloud. In some embodiments, general traffic environment comprises data describing weather, traffic conditions, traffic hazards, time, and/or location. In some embodiments, methods comprise integrating real-time sensor data, interpolated data, and predicted transportation behavior to provide partial or full CAVH functionality (par. 24).  As shown in FIG. 7, in some embodiments, the technology provides systems and methods for managing traffic at a roundabout. Vehicle trajectories of vehicles in the roundabout, approaching the roundabout, and exiting the roundabout (e.g., vehicles 702 and 703) potentially cause conflict points in the roundabout. One or more RSUs 704 are positioned near conflict points of a roundabout. The RSUs 704 identify and sense the areas near the conflict point. Then, the RSU sends information about the conflicted areas to the nearby connected vehicles (e.g., by wireless communication 701) and helps those connected vehicles travel through the roundabout (par. 97).  In some embodiments, the technology provides methods comprising predicting and/or managing transportation behavior (e.g., predicting traffic patterns and vehicle trajectories), making decisions on traffic management and vehicle control strategies and instructions, and choosing algorithms and models for prediction and making decisions at a roundabout (par. 103). According to the cited passages and figures above, the RSU communicated with the nearby connected vehicles regarding the information about the conflicted area of the roundabout as show in the figure 7. The RSU helps those nearby connected vehicle travel through the roundabout corresponding to the predict trajectory as show in the figure 7.).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ran et al. US 20200239031 in view of Hacker et al. US 20190244515.
Regarding claim 4, Ran et al. teach all the limitation in the claim 3.
Ran et al. do not explicitly teach the method of Claim 3, wherein assessing travel risk further comprises determining, by the RSC system, whether a travel incident is possible based on the predicted trajectory, the supplemental information, or a combination thereof.
Hacker et al. teach the method of Claim 3, wherein assessing travel risk further comprises determining, by the RSC system, whether a travel incident is possible based on the predicted trajectory, the supplemental information, or a combination thereof (Hacker et al. US 20190244515 paragraph [0028]-[0032]; [0039] figures 1-4; The intersection processor 16 and/or visualization system processor 18 are configured to predict a possibility that the object 14 is not seen by the driver of the vehicle 14a, 14b and, thus, there is a potential danger of collision or accident present. This probability is based, at least in part, on the estimated trajectory for each object 14 that was received from the intersection monitoring system 10. The probability may be a number corresponding to a likelihood of collision based on various factors 132 including the potential future locations of the object 14 (par. 29).).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to combine Ran et al. and Hacker et al. by comprising the teaching of Hacker et al. into the method of Ran et al..  The motivation to combine these arts is to provide a probability of potential danger of collision from Hacker et al. reference into Ran et al. reference so the user can be aware of the coming up hazard.
Regarding claim 5, the combination of Ran et al. and Hacker et al. disclose the method of Claim 4, wherein the travel incident includes a potential collision of a given road user with an object identified along the predicted trajectory (Hacker et al. US 20190244515 paragraph [0028]-[0032]; [0039] figures 1-4; The intersection processor 16 and/or visualization system processor 18 are configured to predict a possibility that the object 14 is not seen by the driver of the vehicle 14a, 14b and, thus, there is a potential danger of collision or accident present. This probability is based, at least in part, on the estimated trajectory for each object 14 that was received from the intersection monitoring system 10. The probability may be a number corresponding to a likelihood of collision based on various factors 132 including the potential future locations of the object 14 (par. 29).), a transition of a traffic management device while the given road user is travelling, an abrupt action by the given road user due to a travel impediment, or a combination thereof (Hacker et al. US 20190244515 paragraph ]0019]; [0028]-[0032]; [0039] figures 1-4; The processor 16 may have access to information regarding traffic signals (not shown) at the intersection 20. The communications may be achieved, for example, by vehicle-to-vehicle communication (“V2V”) techniques and/or vehicle-to-X (“V2X”) techniques. In one embodiment, the processor 16 may be in communication with a signal controller (not shown) to determine the state of the various traffic signals (e.g., “green light north and southbound, red light east and westbound”, etc.). In another embodiment, the processor 16 may determine the state of the traffic signals based on data provided by the sensors 22. This information can be included in the broadcast from the DSRC 24 to vehicles 14a in the vicinity of the intersection 20. The vehicle processor 18 may then utilize the information regarding traffic signals in predicting the probability for a collision between objects 14. In particular between the vehicle 14a and other objects 14 (par. 30). The images and other data from the intersection monitoring system 10 is sent from the DSRC 24 to the vehicle/second DSRC 26. The intersection processor 16 and/or visualization system processor 18 uses the data to determine there is at least one object 14 that possibly cannot be seen, or can be seen but is a potential danger to which the driver's attention should be directed. The vehicle 14b has a user interface 30 for the augmented visualization system 12, including at least one type of display 32 (par. 31). The augmented visualization system 12 provides a graphic overlay 36 to highlight and direct the driver's attention to the location of the detected object 14, such as a bounded area 36 of the image 34 around the portion which corresponds to the obstructed object 14. That way the driver of the augmented vehicle 14b is alerted to a potential danger and can take action to minimize the risk of collision or accident (par. 32).).  
Regarding claim 7, the combination of Ran et al. and Hacker et al. disclose the method of Claim 4, wherein the supplemental information includes weather characteristics, real-time traffic information, status of a traffic management device, road characteristics, or a combination thereof (Ran et al. US 20200239031 abstract; paragraph [0002]; [0008]-[0011]; [0016]; [0018]; [0022]-[0027]; [0029]-[0030]; [0040]- [0044]; [0046]; [0061]; [0065]; [0074]; [0086]; [0093]-[0095]; [0097]; [0099]-[0103]; figures 1-7; In some embodiments, methods comprising predicting and managing transportation behavior comprise predicting, e.g., individual human-driven vehicular trajectory; mixed platoon trajectory; vehicular route choice; traffic flow over transportation segment; pedestrian behavior; general traffic environment; vehicle traffic composition; and/or vehicle and infrastructure communication connection. In some embodiments, predicting and managing transportation behavior comprises predicting based on information collected by and/or communicated from a partially instrumented RSU, vehicle to vehicle communication, and/or the cloud. In some embodiments, general traffic environment comprises data describing weather, traffic conditions, traffic hazards, time, and/or location. In some embodiments, methods comprise integrating real-time sensor data, interpolated data, and predicted transportation behavior to provide partial or full CAVH functionality (par. 24).).  
Regarding claim 20, the combination of Ran et al. and Hacker et al. disclose The method of Claim 19, wherein assessing travel risk further comprises determining, by the RSC system, whether a traffic incident is possible based on the predicted trajectory, the supplemental information, or a combination thereof (Hacker et al. US 20190244515 paragraph [0028]-[0032]; [0039] figures 1-4; The intersection processor 16 and/or visualization system processor 18 are configured to predict a possibility that the object 14 is not seen by the driver of the vehicle 14a, 14b and, thus, there is a potential danger of collision or accident present. This probability is based, at least in part, on the estimated trajectory for each object 14 that was received from the intersection monitoring system 10. The probability may be a number corresponding to a likelihood of collision based on various factors 132 including the potential future locations of the object 14 (par. 29).).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ran et al. US 20200239031 in view of Hacker et al. US 20190244515 and further in view of Caminiti et al. US 20130253816.
Regarding claim 6, the combination of Ran et al. and Hacker et al. teach the method of Claim 5 further comprising transmitting, by the RSC system, at least one of: the predicted trajectory of the object to the given road user in response to the travel incident being the potential collision and the object being another road user (Hacker et al. US 20190244515 paragraph [0028]-[0032]; [0039] figures 1-4; The intersection processor 16 and/or visualization system processor 18 are configured to predict a possibility that the object 14 is not seen by the driver of the vehicle 14a, 14b and, thus, there is a potential danger of collision or accident present. This probability is based, at least in part, on the estimated trajectory for each object 14 that was received from the intersection monitoring system 10. The probability may be a number corresponding to a likelihood of collision based on various factors 132including the potential future locations of the object 14 (par. 29).).
The combination of Ran et al. and Hacker et al. do not explicitly teach a notification to the given road user that the traffic management device is going to transition; and a notification to the given road user regarding the travel impediment.
Caminiti et al. teach a notification to the given road user that the traffic management device is going to transition; and a notification to the given road user regarding the travel impediment (Caminiti et al. US 20130253816 paragraph [0028]; [0034]-[0039]; [0042]; figures 1-6; The driver interface 40 may provide a visual or audible warning, such as a display screen or speaker, or a combination thereof. The system 10 may provide other information relating to detected objects, such as whether the object is a pedestrian or an animal, whether it is moving or stationary. For example, the system 10 may communicate to the system vehicle 18 that there is a stationary object in the middle of the road (par. 34). Thus neither the system vehicle 18 nor pedestrians within the predetermined range of the roadside infrastructure 30 will receive a warning. Alternatively, if a vehicle does not slow down in its approach to a red light, the system 10 may give a warning to both the system vehicle 18 notifying the system vehicle 18 and the roadside infrastructure 30 that another vehicle may run the red light. Upon receipt of this warning, the roadside infrastructure 30 may actuate the alert mechanism to notify nearby pedestrians of the potential collision (par. 37).).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to combine Ran et al. and Hacker et al. with Caminiti et al.  by comprising the teaching of Caminiti et al. into the method of Ran et al. and Hacker et al..  The motivation to combine these arts is to provide an alert of the potential collision from Caminiti et al. reference into Ran et al. and Hacker et al.  reference so the user can be aware of the coming up hazard.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ran et al. US 20200239031 in view of Moghe et al. US 20180063261.
Regarding claim 8, Ran et al. teach all the limitation in the claim 1.
Ran et al. do not explicitly teach the method of Claim 1, wherein a plurality of positions of the road user is tracked.
Moghe et al. teach the method of Claim 1, wherein a plurality of positions of the road user is tracked (Moghe et al. US 20180063261 paragraph [0034]; [0037]; [0041]-[0042]; figures 1-11; Operationally, and with reference generally to the V2X environment 400 shown in FIG. 4, the techniques herein are based on various predictive and preparatory features as described herein. For instance, with reference to FIG. 4, in a first step “(1)”, when a vehicle “V1” (140) is associated with a node 320 (e.g., an RSC “N1”) for its V2X communication, that node already can collect a profile 410 of the connected vehicle, including its “travel information” in the form of vehicle position, current time, direction, speed of travel, etc. (par. 34). FIGS. 5-7 illustrate examples of techniques that made be used to predict a vehicle's next node. In particular, in FIG. 5, a linear path prediction 500 is shown, where in its simplest form of prediction, based on the locations of nodes N1, N2, N3, etc., and a straight path of travel 510 (such as on a road without any intersections between the two consecutive nodes, or a lane on a highway), real time sensor data 520 such as current vehicle position, current time, direction, speed of travel, etc., can be used by an application running in the infrastructure (prediction engine/agent 248) to predict the handover of the vehicle from the current Node to the next Node at given predicted times of arrival T1, T2, and so on (par. 42).  According to the cited passages and figures, the system clearly show the plurality RSC mount along a roadway can track plurality positions of the vehicle at a different time as illustrate in the figure 5.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to combine Ran et al. and Moghe et al. by comprising the teaching of Moghe et al. into the method of Ran et al..  The motivation to combine these arts is to provide travel information from Moghe et al. reference into Ran et al. reference so the system could continuous track the position of the connected vehicle.
Claims 11-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ran et al. US 20200239031 in view of Yang et al. US 20210295705.
Regarding claim 11, Ran et al. teach all the limitation in the claim 1.
Ran et al. 
Yang et al. teach the method of Claim 1, wherein the road user includes an unconnected road user, wherein the unconnected road user is communicatively uncoupled to the RSC system (Yang et al. US 20210295705 paragraph [0025]; [0028]; [0034]; [0041]; [0047]-[0048]; [0069]; figures 1-8; FIG. 1 is a block diagram of an example system 100 for deploying vehicle functions for connected vehicles. As shown, the system 100 includes one or more servers 101a . . . 101n, one or more connected vehicles 103a . . . 103n, and one or more unconnected vehicles 123a . . . 123n…..For example, the system 100 may include any number of connected vehicles 103, unconnected vehicles 123, servers 101, or networks 105 (par. 25). Therefore, the unconnected vehicle 123 may be non-responsive and unable to transmit and receive data to and from other computing entities of the system 100 (par. 28).).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to combine Ran et al. and Yang et al. by comprising the teaching of Yang et al. into the method of Ran et al..  The motivation to combine these arts is to provide unconnected vehicles from Yang et al. reference into Ran et al. reference so the user can be opt-out from connecting with any other computing entities.
Regarding claim 12, Ran et al. teach A roadside computing system comprising: a wireless communication device including a transceiver and configured to communicate with a connected road user, wherein the wireless communication device receives a message from the connected road user, wherein the message includes a position of the connected road user (Ran et al. US 20200239031 abstract; paragraph [0002]; [0008]-[0011]; [0016]; [0022]; [0024]-[0027]; [0044]; [0065]; [0074]; [0086]; [0095]; [0099]-[0103]; figures 1-7; In some embodiments, the RSU network comprises an RSU and/or an RSU subsystem. In some embodiments, an RSU comprises one or more of: a sensing module configured to measure characteristics of the driving environment; a communication module configured to communicate with vehicles, TCUs, and the cloud; a data processing module configured to process, fuse, and compute data from the sensing and/or communication modules; an interface module configured to communicate between the data processing module and the communication module; and an adaptive power supply module configured to provide power and to adjust power according to the conditions of the local power grid (par. 74). In some embodiments, the limited function RSU 502 coordinates with the signal controller 507 to pre-identify conflict points at an intersection. When a first vehicle 503 and a second vehicle 504 approach the intersection with critical movements, the RSU 502 communicates with those vehicles (e.g., by wireless communication 501) and provides the vehicles with information and control instructions to guide the vehicles through the intersection safely and efficiently (par. 95). In some embodiments, the technology provides methods and systems to manage traffic (e.g., mixed traffic) and control vehicles at a stop sign or yield sign intersection. In some embodiments, the technology provides methods comprising collecting information (e.g., by CAVH sensors (e.g., by RSU sensors and/or by vehicle sensors)) at a stop sign or yield sign intersection (e.g., by RSU near the stop sign or yield sign)……. In some embodiments, technology for control and/or distribution of information relating to a stop sign or yield sign intersection comprises sending control messages to vehicles configured to follow automation orders (e.g., vehicles comprising an OBU). In some embodiments, other vehicles with V2I capabilities receive relevant traffic information and/or driving instructions (par. 102).);27Attorney Docket No.: 0324-000028/USClient Docket No.: DIAM-002767 one or more roadside sensor to obtain sensor data indicating at least one road user; a processor; and a nontransitory computer-readable medium including instructions that are executable by the processor, wherein the instructions include: identifying at least one road user based on the sensor data from the one or more roadside sensors, wherein the at least one road user includes the connected road user (Ran et al. US 20200239031 abstract; paragraph [0002]; [0008]-[0011]; [0016]; [0022]-[0027]; [0036]-[0037]; [0040]- [0044]; [0065]; [0086]; [0093]-[0095]; [0099]-[0103]; figures 1-7; Features of the technology shown in FIG. 1 include, e.g., 101: Traffic Control Center/Traffic Operation Center (TCC/TOC), which collects data from Traffic Control Units (TCUs) 102. Based on the data, the TCC/TOC provides a macroscopic control computation and/or instruction (e.g., route choice) and sends information and/or control instructions to the TCU. The TCU 102 aggregates and integrates information collected by one or more Roadside Units (RSU) 103 and sends the fused data to TCC/TOC. TCU also receives control instructions from TCC/TOC. TCU generates a mesoscopic control strategy (e.g., vehicular platooning) based on the information and/or control instructions received from the TCC/TOC. TCU sends the strategy to RSU. One or more RSU 103 receives data from connected vehicles, detects traffic conditions, and/or sends targeted instructions to vehicles. RSU receives control strategies from TCU and sends instructions to local vehicles based on the strategy. FIG. 1 shows an embodiment of a CAVH system comprising roads that have critical points: e.g., Stop Sign Critical Point 104, which is a location or region identified as having a stop sign, e.g., at a crossing; Traffic Signal Critical Point 105, which is a location or region identified as having a traffic signal, e.g., at a crossing; Traffic Oscillation Critical Point 106, which is a location or region identified as having significant traffic oscillations (e.g., variation in amount of traffic as a function of time); and Traffic Capacity Critical Point 107, which is a location or region identified as having a high average traffic capacity (par. 40).); determining a position of the at least one road user identified based on the sensor data; tracking the position of the road user traveling on a roadway; determining a predicted trajectory of the road user based on the tracked position of the road user and a trajectory prediction model; and assessing a travel risk of the at least one road user based on the predicted trajectory wherein the wireless communication device is configured to transmit information related to the predicted trajectory to a computing device associated with the connected road user (Ran et al. US 20200239031 abstract; paragraph [0002]; [0008]-[0011]; [0016]; [0022]-[0027]; [0040]- [0044]; [0046]; [0065]; [0086]; [0093]-[0095]; [0097]; [0099]-[0103]; figures 1-7; In some embodiments, methods comprising predicting and managing transportation behavior comprise predicting, e.g., individual human-driven vehicular trajectory; mixed platoon trajectory; vehicular route choice; traffic flow over transportation segment; pedestrian behavior; general traffic environment; vehicle traffic composition; and/or vehicle and infrastructure communication connection. In some embodiments, predicting and managing transportation behavior comprises predicting based on information collected by and/or communicated from a partially instrumented RSU, vehicle to vehicle communication, and/or the cloud. In some embodiments, general traffic environment comprises data describing weather, traffic conditions, traffic hazards, time, and/or location. In some embodiments, methods comprise integrating real-time sensor data, interpolated data, and predicted transportation behavior to provide partial or full CAVH functionality (par. 24).  As shown in FIG. 7, in some embodiments, the technology provides systems and methods for managing traffic at a roundabout. Vehicle trajectories of vehicles in the roundabout, approaching the roundabout, and exiting the roundabout (e.g., vehicles 702 and 703) potentially cause conflict points in the roundabout. One or more RSUs 704 are positioned near conflict points of a roundabout. The RSUs 704 identify and sense the areas near the conflict point. Then, the RSU sends information about the conflicted areas to the nearby connected vehicles (e.g., by wireless communication 701) and helps those connected vehicles travel through the roundabout (par. 97).  In some embodiments, the technology provides methods comprising predicting and/or managing transportation behavior (e.g., predicting traffic patterns and vehicle trajectories), making decisions on traffic management and vehicle control strategies and instructions, and choosing algorithms and models for prediction and making decisions at a roundabout (par. 103). According to the cited passages and figures above, the RSU communicated with the nearby connected vehicles regarding the information about the conflicted area of the roundabout as show in the figure 7. The RSU helps those nearby connected vehicle travel through the roundabout corresponding to the predict trajectory as show in the figure 7.)
Ran et al. do not explicitly teach and an unconnected road user, wherein the unconnected road user is communicatively uncoupled to the RSC system.
Yang et al. teach and an unconnected road user, wherein the unconnected road user is communicatively uncoupled to the RSC system (Yang et al. US 20210295705 paragraph [0025]; [0028]; [0034]; [0041]; [0047]-[0048]; [0069]; figures 1-8; FIG. 1 is a block diagram of an example system 100 for deploying vehicle functions for connected vehicles. As shown, the system 100 includes one or more servers 101a . . . 101n, one or more connected vehicles 103a . . . 103n, and one or more unconnected vehicles 123a . . . 123n…..For example, the system 100 may include any number of connected vehicles 103, unconnected vehicles 123, servers 101, or networks 105 (par. 25). Therefore, the unconnected vehicle 123 may be non-responsive and unable to transmit and receive data to and from other computing entities of the system 100 (par. 28).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to combine Ran et al. and Yang et al. by comprising the teaching of Yang et al. into the system of Ran et al..  The motivation to combine these arts is to provide unconnected vehicles from Yang et al. reference into Ran et al. reference so the user can be opt-out from connecting with any other computing entities.
Regarding claim 13, the combination of Ran et al. and Yang et al. disclose The roadside computing system of Claim 12, wherein the wireless communication device is communicatively coupled to one or more supplemental data sources to obtain supplemental information, wherein the supplemental information provides travel characteristics of the roadway, and the predicted trajectory is further28Attorney Docket No.: 0324-000028/USClient Docket No.: DIAM-002767 determined based (Ran et al. US 20200239031 abstract; paragraph [0002]; [0008]-[0011]; [0016]; [0022]-[0027]; [0040]- [0044]; [0046]; [0065]; [0074]; [0086]; [0093]-[0095]; [0097]; [0099]-[0103]; figures 1-7; In some embodiments, methods comprise sensing and communicating traffic environment data for an area, said traffic environment data describing vehicles; pedestrians; road geometry, road design information, and road pavement conditions; traffic control infrastructure; traffic control devices; and/or animals. In some embodiments, traffic control infrastructure comprises safety barriers and/or road markings (par. 23).  In some embodiments, general traffic environment comprises data describing weather, traffic conditions, traffic hazards, time, and/or location. In some embodiments, methods comprise integrating real-time sensor data, interpolated data, and predicted transportation behavior to provide partial or full CAVH functionality (par. 24). In some embodiments, the RSU network comprises an RSU and/or an RSU subsystem. In some embodiments, an RSU comprises one or more of: a sensing module configured to measure characteristics of the driving environment; a communication module configured to communicate with vehicles, TCUs, and the cloud (par. 74).) and the travel risk is further assessed based on the supplemental information (Ran et al. US 20200239031 abstract; paragraph [0002]; [0008]-[0011]; [0016]; [0018]; [0022]-[0027]; [0029]-[0030]; [0040]- [0044]; [0046]; [0065]; [0074]; [0086]; [0093]-[0095]; [0097]; [0099]-[0103]; figures 1-7; n some embodiments, safety infrastructure and software comprises, e.g., proactive methods based on incident prediction and risk index estimation that are used before a traffic incident occurs; active methods based on rapid incident detection that are used to identify imminent incidents and are deployed before harms occur; and/or passive methods to alleviate harms and losses after an incident occurs (par. 30).).  
Regarding claim 18, the combination of Ran et al. and Yang et al. disclose the roadside computing system of Claim 11, wherein the roadside sensor includes a multidimensional camera, a multidimensional scanner, a radar, an infrared sensor, a LIDAR, or a combination thereof (Ran et al. US 20200239031 abstract; paragraph [0002]; [0008]-[0011]; [0016]; [0018]; [0022]-[0027]; [0029]-[0030]; [0040]- [0044]; [0046]; [0061]; [0065]; [0074]-[0075]; [0086]; [0093]-[0095]; [0097]; [0099]-[0103]; figures 1-7; In some embodiments, a sensing module comprises a radar based sensor. In some embodiments, a sensing module comprises a vision based sensor. In some embodiments, a sensing module comprises a radar based sensor and a vision based sensor and wherein said vision based sensor and said radar based sensor are configured to sense the driving environment and vehicle attribute data. In some embodiments, the radar based sensor is a LIDAR, microwave radar, ultrasonic radar, or millimeter radar. In some embodiments, the vision based sensor is a camera, infrared camera, or thermal camera (par. 75).).  
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ran et al. US 20200239031 in view of Yang et al. US 20210295705 and further in view of Hacker et al. US 20190244515.
Regarding claim 14, the combination of Ran et al. and Yang et al. 
The combination of Ran et al. and Yang et al. do not explicitly teach the roadside computing system of Claim 13, wherein the instructions for assessing travel risk further includes determining whether a travel incident is possible based on the predicted trajectory, the supplemental information, or a combination thereof.
Hacker et al. teach The roadside computing system of Claim 13, wherein the instructions for assessing travel risk further includes determining whether a travel incident is possible based on the predicted trajectory, the supplemental information, or a combination thereof (Hacker et al. US 20190244515 paragraph [0028]-[0032]; [0039] figures 1-4; The intersection processor 16 and/or visualization system processor 18 are configured to predict a possibility that the object 14 is not seen by the driver of the vehicle 14a, 14b and, thus, there is a potential danger of collision or accident present. This probability is based, at least in part, on the estimated trajectory for each object 14 that was received from the intersection monitoring system 10. The probability may be a number corresponding to a likelihood of collision based on various factors 132including the potential future locations of the object 14 (par. 29).).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to combine Ran et al. and Yang et al. with Hacker et al. by comprising the teaching of Hacker et al. into the method of Ran et al. and Yang et al..  The motivation to combine these arts is to provide a probability of potential danger of collision from Hacker et al. reference into Ran et al. and Yang et al.  
Regarding claim 15, the combination of Ran et al., Yang et al. and Hacker et al. disclose The roadside computing system of Claim 14, wherein the travel incident includes a potential collision of a given road user with an object identified along the predicted trajectory (Hacker et al. US 20190244515 paragraph [0028]-[0032]; [0039] figures 1-4; The intersection processor 16 and/or visualization system processor 18 are configured to predict a possibility that the object 14 is not seen by the driver of the vehicle 14a, 14b and, thus, there is a potential danger of collision or accident present. This probability is based, at least in part, on the estimated trajectory for each object 14 that was received from the intersection monitoring system 10. The probability may be a number corresponding to a likelihood of collision based on various factors 132 including the potential future locations of the object 14 (par. 29).), an abrupt action by the given road user due to a travel impediment, a transition of a traffic management device while the given road user is travelling, or a combination thereof (Hacker et al. US 20190244515 paragraph ]0019]; [0028]-[0032]; [0039] figures 1-4; The processor 16 may have access to information regarding traffic signals (not shown) at the intersection 20. The communications may be achieved, for example, by vehicle-to-vehicle communication (“V2V”) techniques and/or vehicle-to-X (“V2X”) techniques. In one embodiment, the processor 16 may be in communication with a signal controller (not shown) to determine the state of the various traffic signals (e.g., “green light north and southbound, red light east and westbound”, etc.). In another embodiment, the processor 16 may determine the state of the traffic signals based on data provided by the sensors 22. This information can be included in the broadcast from the DSRC 24 to vehicles 14a in the vicinity of the intersection 20. The vehicle processor 18 may then utilize the information regarding traffic signals in predicting the probability for a collision between objects 14. In particular between the vehicle 14a and other objects 14 (par. 30). The images and other data from the intersection monitoring system 10 is sent from the DSRC 24 to the vehicle/second DSRC 26. The intersection processor 16 and/or visualization system processor 18 uses the data to determine there is at least one object 14 that possibly cannot be seen, or can be seen but is a potential danger to which the driver's attention should be directed. The vehicle 14b has a user interface 30 for the augmented visualization system 12, including at least one type of display 32 (par. 31). The augmented visualization system 12 provides a graphic overlay 36 to highlight and direct the driver's attention to the location of the detected object 14, such as a bounded area 36 of the image 34 around the portion which corresponds to the obstructed object 14. That way the driver of the augmented vehicle 14b is alerted to a potential danger and can take action to minimize the risk of collision or accident (par. 32).).  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ran et al. US 20200239031, in view of Yang et al. US 20210295705, in view of Hacker et al. US 20190244515 and further in view of Caminiti et al. US 20130253816.
Regarding claim 16, the combination of Ran et al., Yang et al. and Hacker et al. teach The roadside computing system of Claim 15, wherein the wireless computing device is configured to transmit at least one of: the predicted trajectory of the object to the given road user in response to the travel incident being the potential collision and (Hacker et al. US 20190244515 paragraph [0028]-[0032]; [0039] figures 1-4; The intersection processor 16 and/or visualization system processor 18 are configured to predict a possibility that the object 14 is not seen by the driver of the vehicle 14a, 14b and, thus, there is a potential danger of collision or accident present. This probability is based, at least in part, on the estimated trajectory for each object 14 that was received from the intersection monitoring system 10. The probability may be a number corresponding to a likelihood of collision based on various factors 132including the potential future locations of the object 14 (par. 29).).
The combination of Ran et al., Yang et al. and Hacker et al. do not explicitly teach a notification to the given road user that the traffic management device is going to transition; and a notification to the given road user regarding the travel impediment.
Caminiti et al. teach a notification to the given road user that the traffic management device is going to transition; and a notification to the given road user regarding the travel impediment (Caminiti et al. US 20130253816 paragraph [0028]; [0034]-[0039]; [0042]; figures 1-6; The driver interface 40 may provide a visual or audible warning, such as a display screen or speaker, or a combination thereof. The system 10 may provide other information relating to detected objects, such as whether the object is a pedestrian or an animal, whether it is moving or stationary. For example, the system 10 may communicate to the system vehicle 18 that there is a stationary object in the middle of the road (par. 34). Thus neither the system vehicle 18 nor pedestrians within the predetermined range of the roadside infrastructure 30 will receive a warning. Alternatively, if a vehicle does not slow down in its approach to a red light, the system 10 may give a warning to both the system vehicle 18 notifying the system vehicle 18 and the roadside infrastructure 30 that another vehicle may run the red light. Upon receipt of this warning, the roadside infrastructure 30 may actuate the alert mechanism to notify nearby pedestrians of the potential collision (par. 37).).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to combine Ran et al., Yang et al. and Hacker et al. with Caminiti et al.  by comprising the teaching of Caminiti et al. into the system of Ran et al., Yang et al. and Hacker et al..  The motivation to combine these arts is to provide an alert of the potential collision from Caminiti et al. reference into Ran et al., Yang et al. and Hacker et al.  reference so the user can be aware of the coming up hazard.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ran et al. US 20200239031 in view of Yang et al. US 20210295705 and further in view of Moghe et al. US 20180063261.
Regarding claim 17, the combination of Ran et al. and Yang et al. teach all the limitation in the claim 11.
The combination of Ran et al. and Yang et al. do not explicitly teach the roadside computing system of Claim 11 a plurality of positions of the road user is tracked.
Moghe et al. teach the roadside computing system of Claim 11 a plurality of positions of the road user is tracked (Moghe et al. US 20180063261 paragraph [0034]; [0037]; [0041]-[0042]; figures 1-11; Operationally, and with reference generally to the V2X environment 400 shown in FIG. 4, the techniques herein are based on various predictive and preparatory features as described herein. For instance, with reference to FIG. 4, in a first step “(1)”, when a vehicle “V1” (140) is associated with a node 320 (e.g., an RSC “N1”) for its V2X communication, that node already can collect a profile 410 of the connected vehicle, including its “travel information” in the form of vehicle position, current time, direction, speed of travel, etc. (par. 34). FIGS. 5-7 illustrate examples of techniques that made be used to predict a vehicle's next node. In particular, in FIG. 5, a linear path prediction 500 is shown, where in its simplest form of prediction, based on the locations of nodes N1, N2, N3, etc., and a straight path of travel 510 (such as on a road without any intersections between the two consecutive nodes, or a lane on a highway), real time sensor data 520 such as current vehicle position, current time, direction, speed of travel, etc., can be used by an application running in the infrastructure (prediction engine/agent 248) to predict the handover of the vehicle from the current Node to the next Node at given predicted times of arrival T1, T2, and so on (par. 42).  According to the cited passages and figures, the system clearly shows the plurality RSC mount along a roadway can track plurality positions of the vehicle at a different time as illustrate in the figure 5.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to combine Ran et al. and Yang et al. with Moghe et al. by comprising the teaching of Moghe et al. into the method of Ran et al. and Yang et al..  The motivation to combine these arts is to provide travel information from Moghe et al. reference into Ran et al. and Yang et al.  reference so the system could continuous track the position of the connected vehicle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683